

116 S3373 IS: Low or No Emission Bus Access Act of 2020
U.S. Senate
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3373IN THE SENATE OF THE UNITED STATESMarch 2, 2020Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo clarify low or no emission vehicle project eligibility for bus and bus facility competitive grants.1.Short titleThis Act may be cited as the Low or No Emission Bus Access Act of 2020.2.Competitive grants for buses and bus facilities(a)In generalSection 5339(b)(1) of title 49, United States Code, is amended—(1)in subparagraph (A), by striking and at the end;(2)in subparagraph (B), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(C)any eligible project (as defined in subsection (c)(1))..(b)Competitive processSection 5339(b) of title 49, United States Code, is amended by adding at the end the following:(9)Competitive process(A)Solicitation of applicationsNot later than 30 days after the date on which amounts are made available for obligation under this subsection for a full fiscal year, the Secretary shall solicit grant applications for projects under this subsection on a competitive basis.(B)Grant awardsThe Secretary shall award a grant under this subsection based on a solicitation under subparagraph (A) of this paragraph not later than the earlier of—(i)75 days after the date on which the solicitation expires; or(ii)the end of the fiscal year in which the Secretary solicited the grant applications..3.Low or no emission vehicle programSection 5338(a) of title 49, United States Code, is amended—(1)in paragraph (1)—(A)in subparagraph (D), by striking and at the end;(B)in subparagraph (E), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(F)$165,000,000 for each of fiscal years 2021 through 2025.; and(2)in paragraph (2)(M)—(A)by inserting (i) after (M);(B)by striking no or low and inserting low or no; and(C)by adding at the end the following:(ii)$165,000,000 for each of fiscal years 2021 through 2025 shall be available for low or no emission grants under section 5339(c); and.